Citation Nr: 1236242	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral pes planus prior to May 10, 2010.  

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus since May 10, 2010.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral pes planus, assigning a zero percent disability rating, effective October 1, 2005.

In a June 2011 rating decision, the RO increased the disability rating from zero to 30 percent for the Veteran's bilateral pes planus, effective May 10, 2010.  As this increased evaluation does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn her claim, the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010 and September 2011 the case was remanded for additional development.  While there has been substantial compliance with the remand directives, additional development is necessary regarding the issue of entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus since May 10, 2010. 

The record raises the issues of entitlement to service connection for bilateral plantar fasciitis and bilateral metatarsalgia as secondary to the service-connected bilateral pes planus disability.  See October 2011 addendum report to the May 2010 VA examination report.  The Board REFERS these issues to the RO for appropriate action.

The issue of entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus since May 10, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 10, 2010, the Veteran's bilateral pes planus disability is productive of no more than mild symptoms or functional impairment; the evidence does not show moderate flat foot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or pain on manipulation.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral pes planus prior to May 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

All necessary assistance has been provided to the Veteran; VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran an examination, and assisted the Veteran in obtaining evidence.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Initial Rating Prior to May 10, 2010 - Bilateral Pes Planus

In a March 2007 rating decision, the RO granted service connection and assigned a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for the Veteran's bilateral pes planus, noting service treatment records which show complaints of foot pain and diagnoses of bilateral pes planus.  The RO further noted an April 2006 VA examination report which shows a current diagnosis of bilateral pes planus.  In a June 2011 rating decision, the RO increased the disability rating from zero to 30 percent for the Veteran's bilateral pes planus, effective May 10, 2010; however, continued the noncompensable disability rating prior to May 10, 2010.  

The Veteran maintains that she is entitled to an initial compensable disability rating for her service-connected bilateral pes planus disability prior to May 10, 2010.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under DC 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent rating requires evidence of moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, pain on manipulation and use of the feet.  A 30 percent rating is for application when there is severe bilateral (or 20 percent for severe unilateral) disability with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.

Words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

 On VA examination in April 2006, the Veteran reported that she had a painful callous condition which she filed two or three times per month.  She stated that when such condition was painful, she was limited in her ability to walk for an extended period of time.  She further reported that she saw a podiatrist who recommended custom orthotics; however, she stated that she did not wear them.  

On examination, the examiner noted mild pes planus with the weight bearing line falling over the second toe, bilaterally.  The Veteran's feet functioned normally for standing and walking purposes.  There was no evidence of circulatory disturbance.  The left foot was flexible with pain and tenderness on palpation of the plantar surface under the metatarsal phalangeal joint of the second toe.  There was an obvious callous formation indicating abnormal weight bearing and modest hammering of the second left toe; however, at the time of examination, there was no callous formation over the interphalangeal joints on the second left toe, or any other toe.  There was no specific tenderness to palpation elsewhere on the plantar surfaces of the feet, and no other calluses that indicated abnormal weight bearing.  There was no spasm of the Achilles tendon.  There was less than five degrees of calcaneal valgus.  X-rays show bilateral pes planus.  The examiner diagnosed bilateral pes planus and hammertoe of the left second toe with painful callus formation.  

An April 2007 VA outpatient treatment record shows the Veteran complained of left foot pain.  She stated that her orthotic support inserts did not relieve her symptoms.  

A May 2007 VA outpatient podiatry treatment record demonstrates the Veteran was referred for treatment due to forefoot pain and deformity.  The assessment was metatarsalgia secondary to plantar flexion due to a hammer toe deformity of the left second toe, and bunion deformities, bilaterally.  The Veteran was fitted for custom orthotics.  

A May 2008 VA outpatient treatment record shows the Veteran called VA regarding left heel pain that she experienced for the past three days.  She stated that she had increased left foot pain when she bore weight on the foot when she went from a sitting to standing position.  

In light of the aforementioned VA examination report and VA outpatient treatment records, as well as the Veteran's statements, the Veteran's bilateral pes planus disability shows no more than mild disability prior to May 10, 2010, which is contemplated by the currently assigned noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5276.  The Veteran has reported pain, and she was provided with custom orthotics for her disability.  The record does not demonstrate that the Veteran's disability approximates the degree of severity contemplated by the next higher 10 percent disability rating under DC 5276, as the objective medical evidence does not show that her bilateral pes planus is moderate, with the weight bearing line over or medial to her great toe, and inward bowing of the tendo Achilles, as well as pain on manipulation and the use of the feet.  The April 2006 VA examiner characterized the Veteran's disability as mild, as she noted abnormal weight bearing over the second toe, bilaterally, no specific tenderness to palpation on the plantar surfaces of the feet (aside from the plantar surface under the metatarsal phalangeal joint of the second toe which is an unrelated symptom), and stated that the Veteran's feet functioned normally for standing and walking purposes.  

Other potentially applicable Diagnostic Codes have been considered, but the issue on appeal is an initial increased rating for the service-connected bilateral pes planus disability prior to May 10, 2010.  While the Veteran is also service-connected for a callus formation on the interphalangeal joint of her second left toe, this issue is not before the Board.  The criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5281, 5283, 5284 are not applicable.

The preponderance of the evidence is against an initial compensable rating prior to May 10, 2010; there is no doubt to be resolved; and an initial compensable disability rating for bilateral pes planus prior to May 10, 2010 is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration 

The schedular criteria are adequate.  Increased evaluations for bilateral pes planus are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.  There is no evidence of hospitalization or marked interference with employment based on the Veteran's bilateral pes planus and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

An initial compensable disability rating for bilateral pes planus prior to May 10, 2010 is denied.


REMAND

The Veteran's VA outpatient treatment records and statements submitted subsequent to the August 2012 supplemental statement of the case (SSOC) must be considered by the RO, prior to a new examination with respect to the claim for an initial disability rating in excess of 30 percent for bilateral pes planus since May 10, 2010.

The Veteran's recent statements and treatment records note the Veteran's complaints of "severe" foot pain, which has continued despite the use of custom orthotics, "extreme" spasm of the left foot, including the toes, and tenderness of the plantar surfaces of the feet.  See VA outpatient treatment records dated in December 2011 and May 2012 and a September 2012 statement from the Veteran.  Given that these records demonstrate some of the symptoms necessary to warrant the next higher 50 percent disability rating under 38 C.F.R. § 4.71a, DC 5276, and reflect a continued worsening of the disability since May 10, 2010, another examination must be afforded to accurately assess the Veteran's current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Review the evidence of record submitted subsequent to the June 2010 RO decision and all VA outpatient treatment records since that date.
 
2.  Upon completion of the above development, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of her service-connected bilateral pes planus disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

Based on the examination and review of the record, the examiner must fully describe any symptoms associated with the Veteran's service-connected bilateral pes planus disability. 

The examiner must specifically comment on whether the Veteran's bilateral pes planus is manifested by pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes.

3.  Thereafter, readjudicate the issue on appeal.  If the decision with respect to the claim remains adverse to the Veteran, she and her representative must be furnished a supplemental statement of the case which includes consideration of the evidence associated with the record after August 2012, including VA outpatient treatment records dated in September 2010 through June 2012, as well as the September 2012 statement from the Veteran and any evidence associated with the record in connection with the current remand.  An appropriate period of time to respond must be provided.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


